Citation Nr: 1733524	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-17 776A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for headaches residual to a traumatic brain injury (TBI). 

2.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI) other than headaches, double vision (diplopia) and impairment of visual acuity. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1967 to June 1970.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for the residuals of a traumatic brain injury (TBI), to include sporadic headaches and double vision and assigned a noncompensable evaluation, effective February 23, 2010.

The RO issued a rating decision, in July 2012, that increased the initial rating for the TBI residuals from zero percent to 10 percent, effective February 23, 2010.  In a March 2013 rating decision, the RO assigned a separate 30 percent rating for headaches as a residual of the TBI, also effective February 23, 2010.

In August 2015, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  The Board remanded the case, in September 2016, for additional development.  The case has now been returned to the Board for appellate review.

In April 2017, the RO assigned a separate rating of 10 percent for double vision/impairment of visual acuity; the Veteran did not appeal that rating.  

The Veteran has appealed the initial ratings assigned for the service-connected headaches and TBI residuals.  Thus, the entire period beginning with the effective date of service connection is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Throughout the appeal period, there has been no showing that service-connected headaches involve very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability. 

2.  Throughout the appeal period, the Veteran's TBI residuals other than headaches, double vision (diplopia) and impairment of visual acuity have not been manifested by a level of severity higher than "1" for any facet due to cognitive impairment, emotional/behavioral impairment or physical impairment, to include subjective symptoms.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability evaluation in excess of 30 percent for the service-connected headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124(a), Diagnostic Codes 8045, 8100 (2016).

2.  The criteria for assignment of an initial disability evaluation in excess of 10 percent for the service-connected TBI residuals other than headaches, double vision (diplopia) and impairment of visual acuity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II. The Merits of the Claims

Disability ratings are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7. 

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, when analyzing residuals of a TBI, if the disability manifests in two (or more) different disabilities, then two (or more) separate ratings should be assigned.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); Smith v. Nicholson, 19 Vet. App. 63 (2005); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.124a.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of disability is found in the reports of VA outpatient treatment dated between 2010 and 2016; in the reports of the VA examinations conducted in July 2010, August 2010, March 2013, December 2016, and January 2017; in the Veteran's August 2015 Board videoconference hearing testimony; and in various written statements submitted by the Veteran and his representative.

The Veteran appealed the initial ratings assigned for his service-connected headaches and TBI residuals addressed here.  The Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  The issues before the Board are consequently taken to include whether there is any basis for higher ratings at any time since the effective date of service connection to account of variations in the disability. 

A. Headaches

The Veteran testified during his August 2015 Board videoconference hearing that he suffers from small headaches through the week and that the headaches are "really bad" a couple of times per week.  He said that his headaches lasted approximately 30 to 60 minutes and that he took ibuprofen for them.  He would get "major" headaches while on his job as a security guard, but he would continue to work and not leave or take time off due to the headaches.   

The service-connected headaches have been assigned an initial disability rating of 30 percent.  They have been rated as migraines, which are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability rating is assigned characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the highest rating available under that Diagnostic Code.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In addition, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

The Veteran was afforded a VA medical examination in August 2011; the examiner reviewed the Veteran's medical records and noted that the Veteran had been knocked in the back of the head and kicked in the face while on active duty.  The Veteran reported that he had experienced headaches since the time of the in-service injury and that these headaches occurred two or three times per month.  He described the headaches as lasting 15 minutes or so and as being 3-4/10 in severity.  The Veteran reported that he was working as a security guard.  The examiner stated that the headaches did not interfere with the Veteran's work, instrumental activities of daily living or his family or other close relationships.  

The Veteran underwent a VA neurological examination in March 2013; the examining neurologist reviewed the claims file and medical records.  The Veteran reported that his headaches had remained relatively unchanged since the in-service head trauma.  The Veteran complained of headache pain that lasted up to two days.  He said that he took ibuprofen or acetaminophen for the headaches and that he had not sought medical attention for the headaches.  The examiner stated that the Veteran had experienced prostrating attacks once per month over the prior several months.  However, the examiner also stated that the Veteran did not experience very frequent prostrating and prolonged attacks of headache pain.  The Veteran reported that he had to limit his activities during a headache and that his performance at work would be impaired by the headaches.

The Veteran was afforded another VA medical examination in December 2016; the examining physician again reviewed the claims file and medical records.  The Veteran reported that his headaches had remained unchanged since the March 2013 VA examination.  The examiner stated that the Veteran had experienced headaches three times per week with prostrating attacks at least once per month over the last several months.  The Veteran reported that his head pain lasted one to two hours.  He took Excedrin for the headaches, as well as knee pain; he took this medication four to five times per week.  The examiner found that the Veteran did not experience very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The Veteran reported that his work efficiency had been decreased by the less severe headaches and that prostrating headaches had caused him to leave work.

VA treatment records dated between May 2010 and December 2016 include a May 2011 internal medicine note indicates that the Veteran reported that his headaches had stopped in the 1970s and then returned a month ago.  He said that the headaches lasted for 30 minutes.  A July 2015 internal medicine note indicated that the Veteran denied headache during the review of systems during his annual physical.  He also denied headaches in December 2015, and in April 2016.  The Veteran reported that he was not working anymore in November 2016.  The reason was not reported.

After having carefully reviewed the evidence of record, the Board finds that an initial disability rating in excess of 30 percent is not warranted for the Veteran's service-connected headaches.  In this respect, the competent medical evidence does not reflect that the Veteran's headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  After careful review of the aforementioned treatment records, as well as the VA medical examinations, the Board concludes that the service-connected disability is adequately reflected by the current 30 percent rating, and it is not of such severity and/or frequency as to warrant the next higher rating of 50 percent under Diagnostic Code 8100.  

The Veteran has not alleged that he has such severe attacks and objective findings have not shown very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Board finds the August 2011, March 2013, and December 2016 VA examiners' opinions that the Veteran's headaches were not very frequent completely prostrating and prolonged to be persuasive, as the three examiners based their opinions on an examination of the Veteran and his medical records.  As such, the evidence of record more nearly approximates the criteria for a 30 percent rating, and no higher.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100. 

The Board also has considered application of Diagnostic Code 8045 which pertains to brain diseases due to trauma.  Under Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a.  However, in this case, there is no indication that the Veteran has any brain disease due to trauma.  Therefore, Diagnostic Code 8045 is not for application in this case.

The Board has considered the Veteran's statements regarding the frequency and severity of his headaches and acknowledges that the Veteran's service-connected headaches are frequent in nature, and that they even occur four times per week.  While the Veteran has reported experiencing frequent headaches, the headaches ranged in severity and severe headaches were less frequent.  Furthermore, the objective evidence of record, to include the Veteran's own testimony, fails to show that the headaches are completely prostrating or prolonged.  Rather, the Veteran has consistently reported that his headaches subside relatively quickly and that he was able to function, to include working, while experiencing headache pain.  He testified that his job evaluations had not included anything about his headaches interfering with his duties.  In addition to the foregoing, VA examiners have specifically found that the Veteran's headaches are not prostrating.  

A rating in excess of 30 percent is not warranted because the evidence does not reflect that the Veteran's headaches have been very frequently completely prostrating at any time during the appeal period.  This determination is based largely on the Veteran's reports of his symptoms.  As shown above, the criteria for a 50 percent rating requires that all elements be met - frequency and completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a higher rating is not assignable for his service-connected headaches.

B. TBI residuals other than headaches, double vision (diplopia) and impairment of visual acuity

In support of a higher initial rating for TBI residuals, the Veteran testified during his August 2015 Board videoconference hearing that his wife had told him that his memory was getting worse.  

The TBI residuals have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

The evaluation assigned is to be based upon the highest level of severity for any facet contained on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table; where 0 is equal to 0 percent; 1 is equal to 10 percent; 2 is equal to 40 percent; and 3 is equal to 70 percent.  The evaluation assigned will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Whether or not they are part of cognitive impairment, subjective symptoms are to be evaluated under the Subjective Symptoms facet in the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, a separate evaluation is warranted when there is a subjective symptom with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease.  Id. 

Emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 (Schedule of Ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assignment of the overall percentage evaluation is to be based on the level of the highest facet with zero yielding 0 percent; one yielding 10 percent; two yielding 40 percent; and three yielding 70 percent.  For example, assignment of a 70 percent evaluation is warranted if three is the highest level of evaluation for any facet. 

Note (1) states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2) states that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3) states that "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4) states that the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" includes the following criteria for assigning numerical facet designations:

Facet 1: Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet 2: Judgment

0: Normal

1: Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Facet 3: Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.



Facet 4: Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

Facet 5: Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.

Facet 6: Visual Space Orientation

0: Normal.

1: Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Facet 7: Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Facet 8: Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Facet 9: Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Facet 10: Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

The Veteran was afforded a VA examination in July 2010; the examining psychologist reviewed the claims file.  The examiner described the Veteran as fully alert and oriented in all spheres.  No motor anomalies were observed.  The Veteran denied having any neurocognitive impairment but the examiner stated that the Veteran was distractible, with a history or impulsivity and with visual scanning difficulties observed during test administration; the examiner opined that these symptoms might be related to the in-service head trauma.  No memory deficits were reported or noted.  His judgment was described as generally unimpaired.  The examiner rendered a diagnosis of anxiety disorder and a diagnosis of a personality disorder.

The Veteran was afforded additional VA examinations in August 2010, and December 2016.  The claims file and medical records were reviewed by each examiner.  Neither examiner rendered a psychiatric diagnosis.  The December 2016 examiner observed a complaint of mild memory loss, but the August 2010 examiner did not.  Both examiners stated that the Veteran's judgment was normal; that his social interactions were routinely appropriate; that he was always oriented to person, time, place and situation; and that his motor activity and visual spatial orientation were normal.  The Veteran did not report subjective symptoms other than his separately rated headaches and visual difficulties.  Both examiners stated that the Veteran did not have any neurobehavioral effects; that he was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language; and that he had normal consciousness.  The Veteran did not have any scars.  

The Board finds that an initial disability rating in excess of 10 percent for the service-connected TBI residuals is not warranted under the rating criteria.  First, the Veteran has already been awarded separate rating for his headaches and double vision/impaired visual acuity.  

Second, as indicated in the reports of the VA examinations conducted in August 2010, and December 2016, none of the ten facets has been assigned a level above 1.  In addition, VA treatment records dated between May 2010 and December 2016 do not reveal symptomatology associated with any facet that could be rated on a level higher than 1.  Viewing the evidence in its entirety, the Board finds that a level of impairment of 1 at most is appropriate for the facet of memory, attention, concentration, and executive functions, evidenced by the Veteran's complaint of mild loss of memory without objective evidence on testing.

Accordingly, after review of the impairment levels assigned under the TBI table, the Board finds that an impairment level greater than 1 was not assigned at any time during the appeal period.  Thus, the 10 percent disability rating for TBI assigned herein appropriately reflects the Veteran's highest assigned impairment level.

The Veteran's statement and testimony also do not reflect a higher level of impairment.

In sum, an initial disability rating in excess of 10 percent is not warranted for the service-connected TBI residuals other than headaches and visual impairment.  Therefore, the Board finds that the preponderance of the evidence is against a higher rating.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation in excess of 30 percent is not warranted for the Veteran's service-connected headaches beginning in February 2010 (the effective date of the original grant of service connection).  Furthermore, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected TBI residuals (other than headaches, double vision (diplopia) and impairment of visual acuity) beginning in February 2010 (the effective date of the original grant of service connection).  


ORDER

An initial disability evaluation in excess of 30 percent for the service-connected headaches is denied.

An initial disability evaluation in excess of 10 percent for the service-connected TBI residuals (other than headaches, double vision (diplopia) and impairment of visual acuity) is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


